DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 and its dependents are newly amended to strike out the optional feature of the third coating and to change informal features that clarified the claimed features.  Claim 22 is newly added.
Response to Arguments
Applicant's arguments filed 1/19/22 have been fully considered but they are not persuasive. 
The remarks being on page 13, bottom page and argue the following:
		Here, the Office improperly contends that the porous wall of Li’s wall flow filter is itself a flow through substrate. This, however, is illogical and inconsistent with the commonly understood meanings of “flow through substrate” and “wall flow filter’ known in the art. It is illogical in so far as the Office’s contention implies that the Office believes every wall flow filter known in the art to itself comprise a flow through substrate by virtue of the wall flow filter's porous walls. Such an interpretation would contradict and render meaningless the art’s distinction between a wall flow filter and a flow through substrate.  Li's only mention of a flow through substrate is in reference to an additional SCR catalyst that may be located upstream of Li’s soot filter and on a separate substrate. Li at page 31, lines 33-35. Li fails to teach or suggest a catalyst of claim 1 having a flow through substrate. 
	
		Li is silent regarding the presence of the recited two or three coatings which are one on top of the other on the surface of the internal walls of a flow through substrate. Li is further silent on the length onto which each coating extends and the composition of each coating. For example, the Office improperly contends two separate layers of Li reads on Applicant’s second coating. Here, Applicant's claim recites “a second coating comprising a first platinum group metal component 

Applicant’s position is respectfully contended.  The action itself states that the substrate has porous walls (see action pg. 4, last lines and pg. 6, last para.).  This is considered a flow-through substrate.  The action does not seem to equate a wall flow with a flow-through substrate, but instead shows that the substrate permits flow of exhaust through it.  
	As to the two or three coating feature argued on page 14, it is important to note that this feature was amended to now newly require three coatings instead of two, with one optional third coating.  
	Applicant argues that Li is silent on the length each coating extends and the composition of each coating.  This is respectfully disputed.  Li states in several occasions the lengths and compositions of the coatings on their substrate (see page 4, para .1, 3 and last para., which include some composition information.  The compositions are listed throughout the reference and cited below in the rejection).  
	Applicant states that the office presents two separate layers in Li to meet the feature of the first and second coating, but this is respectfully disputed here.  As mentioned in the last coatings that are overlapping (instances of this are throughout the reference, for example pg. 4, line 31, 33.  See rejection below).
	As to the second coating specifically, the former rejection treated one of the SCR layers and the oxidation layer as one layer to meet the features of step (iii).  However, given the claim amendment, this feature is newly treated.

Allowable Subject Matter
The indicated allowability of claim 21 is withdrawn in view of the newly discovered reference(s) to Bauer (US Pub.: 2018/0280937), Bauer II.  Rejections based on the newly cited reference(s) follow.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 17, 18, 19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2016/160988) and in view of Bauer (US Pub.: 2015/0224486), (Bauer I) and in view of Bauer (US Pub.: 2018/0280937), Bauer II.
As to Claim 1, 2, 3, 6, 21 and 22, Li describes a multi-zoned catalyst article for use in treated pollutants in an exhaust gas stream (abstract).   In their reference, the exhaust treatment contains an oxidative catalyst (pg. 23, lines 20-23), which is made of a platinum group metal (pg. 23, line 20) and an inorganic oxide (pg. 16, lines 20-24). This oxidative coating is equivalent to the third coating of the claim.  This meets the Pt group metal component 
On top of the oxidative coating, is a selective catalytic reduction catalyst (SCR) (pg. 17, lines 17-18, pg. 18, lines 18-19), the two overlapping (pg. 18, lines 30-31).  A second SCR may be added before the first SCR (pg. 18, lines 18-19, second SCR added after the oxidation catalyst).  The second SCR overlaps the first SCR (pg. 18, lines 28-30).  This order is shown in Fig. 5, third zone (45 is the oxidation catalyst, 43 is the second SCR and 45 is the first SCR).
As to the composition of the first SCR and the second SCR, Li teaches that the first and the second SCR may have the same or different compositions (pg. 23, lines 31-32).  The catalyst may include a zeolite modified with Cu, Fe, V (pg. 23, line 30).  Li does not disclose adding a Pt group metal to one of these SCRs however.
As to the coating length, Li teaches that the oxidation catalyst is coated in an amount of 1% to about 80% (pg. 17, lines 4-6) starting from an outlet end of the substrate (Claim 1 of Li).  As to the coating length of the second SCR, Li teaches that the second SCR is coated in an amount of 20-80% of the wall length from the outlet end (see Claim 7 of Li). As to the coating of the first SCR, Li teaches that the first SCR is coated from 50-100% of the length of the substrate from the inlet end (see Claim 1 of Li).  
The length of the substrate (see Fig. 1) can be considered to have an axial length extending from the inlet end to the outlet end.  As to the internal walls of the flow through substrate extending therethrough, Fig. 2 shows a zoomed-in perspective of Fig. 1, which shows internal walls as well as external walls. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add vanadia to the iron-containing SCR, as taught by Bauer I for use in the SCR of Li because Bauer explains that it has improved performance. 
As to adding a Pt metal to the SCR of either the first SCR or the second SCR, Bauer II teaches that an SCR may be functionalized with a Pt group metal, such as Pt (para. 34).  If the SCR is used to include an ammonia slip feature, the SCR is preferably functionalized with a platinum group metal (para. 72).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a Pt metal to the second SCR of Li because Bauer II explains that adding a Pt metal to the SCR is effective to incorporate an ammonia oxidation feature to the SCR.
As to the coating lengths, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 
As to Claim 4, 5, 7 and 8, Li discloses that the SCR may have the frameworks: AEI, CHA or GME (pg. 15, lines 7-9) and modified by a metal that can be Cu (pg. 15, lines 15-16). 
	As to Claim 9, Li discloses an amount of Pt group metals in the oxidation catalyst layer (where the third layer in the claims is optional) to be from 0.1 to 50 g/ft3 (pg. 7, lines 22-23).

As to Claim 17, Li explains that a third coating can coat the substrate in an amount of 20-80% (pg. 4, lines 33-35).

	As to Claim 19, Li states that their system can include another catalyst, such as a DOC, ASC, AMOX, NOx absorber, etc (pg. 20, lines 20-29).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Bauer I and Bauer II as applied to claim 1 above, and further in view of Phillips (US Pub.: 2016/013626).
	As to Claim 20, Li states that the oxidation catalyst is introduced into the outlet end and into the inlet end prior to performing this with the SCR catalyst (pg. 17, lines 17-21).  This result is a coated filter carrier (pg. 17, lines 27-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the filter prior to coating is uncoated, which meets step a of Claim 20.  

As to inclusion of Pt into the second SCR, Bauer II teaches that an SCR may be functionalized with a Pt group metal, such as Pt (para. 34).  If the SCR is used to include an ammonia slip feature, the SCR is preferably functionalized with a platinum group metal (para. 72).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a Pt metal to the second SCR of Li because Bauer II explains that adding a Pt metal to the SCR is effective to incorporate an ammonia oxidation feature to the SCR.
As to the method of depositing the SCR of Li and Bauer with the second SCR, Phillips teaches that a variety of catalyst deposition methods are known in the art, which can include disposing making a catalyst slurry, wetting a substrate with the slurry to form a washcoat (para. 90).  The slurry is then dried and then calcinated (para. 90).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the second SCR using known methods in the art, such as by depositing a slurry of the catalyst onto the substrate, followed by drying and calcinating, as taught by Phillips for use with the catalyst of Li and Bauer because this method of applying the catalyst is a known and effective method of applying SCR catalysts to substrates.
	As to the rest of the claim, Li states that the catalysts is coated onto the substrate using a slurry of the catalyst (pg. 19, lines 14-17, pg. 33, lines 6-10).  The Pt-containing and 
	Fig. 6 shows that the catalyst can include two SCR layers onto of the oxidation catalyst layer (see Fig. 6).  The last layer is then dried and calcinated after coating (pg. 37, lines 1-7).  As to the length, Li explains that a third coating can coat the substrate in an amount of 20-80% (pg. 4, lines 33-35).  The oxidation catalyst is effective to oxidize NO in the presence of ammonia and HC because the same compound would be effective the same way.  Furthermore, the SCR is the same and would have the same effectiveness. As to the percentage of the catalyst coatings, Li explains that the first coating is in the range of about 1 to about 80% (pg. 4, lines 7-9).
	As to employing vanadium, Li says that it can be present. Bauer explains why it would be an improvement (see explanation above and the obviousness statement, which are incorporated here by reference).

Claims 10, 11, 12, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Bauer I and Bauer II as applied to claim 1 above, and further in view of Punke (US Pub.: 2011/0212008).
As to Claims 10, 11 and 14, Li states that layer 45 is an oxidative catalyst (pg. 23, lines 20-23), which is made of a platinum group metal (pg. 23, line 20) and an inorganic oxide (pg. 16, lines 20-24). On top of layer 45 is layer 43 (Fig. 6), which may be an SCR (pg. 29, line 1). On top of 43 is layer 40 (Fig. 6).   Layer 40 may be another SCR (pg. 24, line 3).  The composition of both SCR coatings may be a molecular sieve with a zeolite framework and then modified with a metal, such as Cu, Fe, V or combinations thereof (pg. 23, lines 27-30). 	
	Li states that the oxidation catalyst are coated into the inlet end and the outlet end (pg. 6, lines 10-20).  Li also states that the SCR is coated at the inlet and the outlet of the filter (Pg. 11, lines 33-37 to pg. 12, lines 1-2).
	Li does not state how far the coating extends however.
	Punke describes a catalyzed soot filter that is coated at the inlet and the outlet with an oxidation catalyst (abstract).  The catalyzed soot filter can be a honeycomb wall flow filter (para. 5).
	Punke explains that the inlet coating of that oxidation catalyst may be a length of x, which is from 0-80 (para. 18).  This can be considered the value of y1% of Claim 10.  The outlet coating is from 100-x% (para. 19).  This can be considered the value of y2% of Claim 10.  The inlet oxidation catalyst may comprise Pt (para. 21) and the outlet oxidation catalyst may comprise Pd (para. 22).  The Pt concentration in the outlet coating is lower than the Pt at the inlet (para. 22).  The weight ratio of the inlet coating to the outlet coating is from 0.5 to 1.5 (para. 51). 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
The oxidation catalyst comprises a Pt group metal (abstract) and an inorganic oxide (para. 72, 75).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the oxidation layers from 0-90, as taught by Punke for use with the catalysts of Li and Bauer I and Bauer II because this length is known to be effective for use in catalyzing pollutants from an exhaust gas stream.

	As to Claims 12, 13, 15 and 16, Li discloses that the SCR may have the frameworks: AEI, CHA or GME (pg. 15, lines 7-9) and modified by a metal that can be Cu (pg. 15, lines 15-16).

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Bauer I and Bauer II as applied to claim 17 above, and further in view of Caudle (US Pub.: 2010/0111796).
Li states that the system may additionally include an AMOx catalyst (pg. 20, lines 28-29, pg. 21, lines 31-32, pg. 22, lines 16-20).  Li does not specifically state that the AMOX is layered on top of the SCR, which can be considered an additional 3rd layer of claim 18.
Caudle describes an SCR and an AMOX system (title and abstract).  The system includes an AMOX layered (Fig. 2, layer 200) as a top layer on top of an SCR layer (Fig. 2, 300 and para. 66).  This structure facilitates the reaction of ammonia with NO in the exhaust to form ammonia and some N2 (see Fig 2).  Caudle explains that the AMOx contains Pt (para. 89) and this is typical in AMOX catalysts (para. 57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the additional AMOX described by Li, Bauer I and Bauer II used with the SCR is added in the form of an additional top layer, as taught by Caudle which are known to include Pt because AMOX top layers containing Pt are known to facilitate the reduction of NO in exhaust gases. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 14, 2022